Title: From John Adams to Thomas McKean, 30 October 1814
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy Oct 30 1814

Your Letter of the 15th, which I very highly esteem, now received last night, after I have given a line of introduction to Mr Everett, a very distinguished young Schollar, Preacher and Author.
The Brittish Nation and their Government has sufficiently and uniformly manifested that disposition towards this Countrey for two hundred years. As they prefer the Roman Catholic Religion to Ours; So they love, esteem and respect the French People more than they do the Americans, especially the New England men; among whom, however Strange to tell, they have more Friends And Advocates, than in the whole human race, besides.
In my humble Opinion, if there now is, ever was, or ever can be a just War between one Nation and another, my quasi War with France and Madisons present War with Great Britain, are two among the most just and honest Wars that ever were waged.
You thought “the declaration of War improvident.” But was it not necessary and indispensable? It’s improvidence seems to me to be one Evidence of its honesty.
That our beloved Nation is “improvident” is most certain. That their Government, which is a miniature of themselves, has always been “improvident” is equally clear. Washington was improvident Adams was improvident, Jefferson was egregiously improvident and Madison has been more improvident than all of them. What then? The original, fundamental, essential Improvidence, is in the People, who will not permit their Rulers to look forward and foresee. There is little Sense of national honour, and little real knowledge of national duty or interest. There is no publick opinion or general Sense of the necessity or importance of national defence: of a national Navy, of fortified Cities, Munitions of War, or military discipline.
I most Sincerely Say with you, that God almighty has been our General in Chief, and most humbly and devoutly beseech him to continue his merciful Providence over Us; and my faith is unfeigned that he will.
Nevertheless as it would be presumption to depend upon Special interpositions or general benevolence, without our own exertions, I am for drawing forth all the resources of the Continent, and fighting to the last for every just right and Sound Principle.
My Sons engagement in public affairs need not be any restraint upon you pen; for I have none of his Secrets. I enjoined it upon him before his departure to communicate none to me: as I did not choose to be the depository of any. He knows his own Business and Duty.
Your Letters always give me Spirits, Information and Pleasure. The oftener you write the more you will gratify your Old Friend

John Adams.